UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2015 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53130 U-Swirl, Inc. (Exact name of registrant as specified in its charter) Nevada 43-2092180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 265 Turner Dr., Durango, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 586-8700 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No _X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No _X State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: as of August 31, 2014 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: shares of common stock as of May 18 , 2015 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We make forward-looking statements in this annual report that are subject to risks and uncertainties. These forward-looking statements include information about possible or assumed future results of our business, financial condition, liquidity, results of operations, plans and objectives. In some cases, you may identify forward-looking statements by words such as “may,” “should,” “plan,” “intend,” “potential,” “continue,” “believe,” “expect,” “predict,” “anticipate” and “estimate,” the negative of these words or other comparable words. These statements are only predictions. You should not place undue reliance on these forward-looking statements. The forward-looking statements are qualified by their terms and/or important factors, many of which are outside our control, and involve a number of risks, uncertainties and other factors that could cause actual results and events to differ materially from the statements made. The forward-looking statements are based on our beliefs, assumptions and expectations of our future performance, taking into account information currently available to us. These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to us. Neither we nor any other person assumes responsibility for the accuracy or completeness of these statements. We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements U-SWIRL, INC. FORM 10-K FOR THE FISCAL YEAR ENDED FEBRUARY 28, 2015 INDEX Page PART I Item 1. Business 2 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Mine Safety Disclosures 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 17 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 42 Item 9A. Controls and Procedures 42 Item 9B. Other Information 43 PART III Item 10. Directors, Executive Officers and Corporate Governance 44 Item 11. Executive Compensation 46 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accounting Fees and Services 51 PART IV Item 15 Exhibits, Financial Statement Schedules 52 SIGNATURES 54 1 PART I Item 1. Business We are in the business of offering consumers frozen desserts such as yogurt and sorbet. We launched a national chain of self-serve frozen yogurt cafés called U-Swirl Frozen Yogurt and are franchising this concept. We have built and operate cafés owned and operated by the Company (“company-owned”) and franchise to others the right to own and operate U-Swirl cafés. U-Swirl allows guests a broad choice in frozen yogurt by providing up to 20 non-fat and low-fat flavors, including tart, traditional and no sugar-added options and up to 70 toppings, including seasonal fresh fruit, sauces, candy and granola. Guests serve themselves and pay by the ounce instead of by the cup size. Similar to a coffee shop, locations are furnished with couches, tables, and patio seating. We acquired the U-Swirl Frozen Yogurt concept in September 2008 and opened our first company-owned U-Swirl location in Las Vegas, Nevada, in March 2009. We entered into our first franchise agreement in July 2009 and our first area development agreement for multiple locations in November 2009. In January 2013, we entered into agreements to acquire Aspen Leaf Yogurt (“ALY”) café assets, consisting of leasehold improvements, property and equipment, for six Aspen Leaf Yogurt cafés and the franchise rights to ALY and Yogurtini self-serve frozen yogurt chains from Rocky Mountain Chocolate Factory, Inc. (“RMCF”) in exchange for a 60% controlling ownership interest in our company, a warrant that allows RMCF to maintain its pro rata ownership interest if existing stock options and/or warrants are exercised, and promissory notes in the aggregate amount of $900,000 (the “Rocky Mountain Transaction”). In October 2013, we acquired the assets of the Josie’s Self-Serve Frozen Yogurt system (“Josie’s”) from OnLincoln, LLC and Josie’s of Nevada, LLC. There are currently four Josie’s cafés in operation. In January 2014, we acquired the business assets of two operators and franchisors of self-serve frozen yogurt cafés, CherryBerry Enterprises, LLC (“CherryBerry”) and Yogli Mogli, LLC (“Yogli Mogli”), thereby adding 182 cafés. CherryBerry and certain affiliates were acquired for approximately $4.25 million in cash and 4,000,000 shares of our common stock. Yogli Mogli was acquired for $2.15 million in cash and 277,778 shares of our common stock. Subsequent to the transaction date Yogli Mogli did not complete the anticipated funding of the gift card liability. As a result, the Company has not issued any of the Yogli Mogli shares. As described in Note 17, the Company does not anticipate that the shares will be issued. As of February 28, 2015 those shares had not been issued and the Company has recorded an assumed liability associated with the gift card liability. We also acquired the business assets of another operator and franchisor of self-serve frozen yogurt cafés, Fuzzy Peach Franchising, LLC, in February 2014, thereby adding 17 cafés. We paid $481,000 at closing, plus an earn out, based upon royalty income generated by Fuzzy Peach cafés over the next twelve months, that could increase the purchase price by up to another $349,000. At February 28, 2015 we had recorded a liability of $146,257 in accounts payable and accrued liabilities associated with the Fuzzy Peach earn out obligation. RMCF provided the funding for these acquisitions through a convertible note, which is secured by all of our assets. Subsequent to FY 2015, in April 2015 we acquired the business assets of Let’s Yo, LLC (Let’s Yo!) adding 12 cafés in May 2015. Let’s Yo! was acquired for a future earn out based on royalty income generated over a 24 month period. In September and October 2014, we implemented an operational restructuring of our company, which included the following: ● changes in our corporate management team and board of directors to enhance our ability to work more closely with RMCF; ● elimination of duplicate and/or redundant personnel positions in order to reduce corporate overhead; ● taking advantage of the resources available from RMCF, which has over three decades of experience in the development and successful execution of franchisee support, franchise marketing, and in-store sales promotion strategies; and ● closure of our corporate facility in Henderson, Nevada, and the relocation of our headquarters to RMCF’s facility in Durango, Colorado. 2 The following table provides summary detail regarding our locations as of February 28, 2015, 10 of which were company-owned: Franchise Cafés Number of locations U-Swirl 34 Aspen Leaf Yogurt 6 Yogurtini 25 Josie’s 4 CherryBerry Yogli Mogli 23 Fuzzy Peach 20 Total Franchise Cafés 2 3 8 U-Swirl Company-owned Cafés 6 Aspen Leaf Yogurt Company-owned Cafés 2 Yogli Mogli Company-owned Cafés 1 CherryBerry Company-owned Cafés 1 Total Company-owned Cafés 10 Total Cafés 2 4 8 We are currently maintaining all seven franchise systems and providing marketing and franchise support to all existing U-Swirl, ALY, Yogurtini, Josie’s, CherryBerry, Yogli Mogli and Fuzzy Peach franchisees. We are in the process of nurturing our relationship with each of our franchisees, studying each franchise system in order to identify the best practices from each, and integrating these best practices into a single system which will be implemented in the future. We have been able to secure price reductions from various vendors as well as increase support for the franchisees that were under-performing. On a long-term basis we see value in one cohesive brand and will work to that end. Currently we have decided to renew franchise disclosure documents of U-Swirl, Yogurtini, and CherryBerry for expansion of new locations. We do, however, expect to open cafés of acquired brands already under franchise agreement, but not yet opened under those acquired brands. Pursuant to the terms of acquisition, the former owners of Yogurtini and Fuzzy Peach have the right to earn additional compensation based on a formula of total royalty income generated from their respective locations open for more than a year that exceeds a specific threshold. This provides the former owners with a financial incentive to sell and open additional locations. We recorded a liability of $146,257 and $472,398 as additional compensation under this arrangement for the fiscal years ended February 28, 2015 and 2014 respectively. Our long-term strategy is to expand the operation to critical mass and then operate as one brand. The incentives we put in place are both economic incentives for franchisees as well as offering the opportunity to co-brand with Rocky Mountain Chocolate Factory. In March 2014, our wholly-owned subsidiary, Moxie Consumer Products, LLC, a Nevada limited liability company (“Moxie”), acquired the business assets of Moxie USA, LLC, which distributed beverage and gummies products. In September 2014 we made management and operational changes to enhance franchise support, profitability and cash flows. As part of this restructuring, we released all rights associated with Moxie Consumer Products, LLC. We did not realize any liability associated with the acquisition and subsequent release. During the 2015 fiscal year we realized an operating loss associated with Moxie of approximately $28,000. These transactions associated with Moxie were immaterial to our results of operations during the year ended February 28, 2015. We believe that U-Swirl offers two distinct market opportunities. The first opportunity lies with the increasing awareness among consumers of the connection between diet and good health, as evidenced by the current focus on childhood obesity and recent initiatives to improve school lunch programs. We believe that as a result, demand for high-quality healthy foods, in particular healthy fast foods, is increasing and that our U-Swirl cafés will be able to take advantage of this growing demand for healthy food by focusing on foods with lower-fat, higher nutritional content and wholesome, natural food ingredients. The second opportunity lies with the demographic more interested in an indulgent experience, which may be provided by U-Swirl and/or all its brands through co-branding with RMCF. 3 Competition We believe that each of the following self-serve frozen yogurt chains provides direct competition to U-Swirl: ● TCBY – approximately 340 locations in the United States, now offering self-serve franchises ● Menchie’s – approximately 490 locations in the United States, Canada, Puerto Rico, South Africa, Bahrain, United Arab Emirates, India, China, Japan, Saudi Arabia, Pakistan, Guam and Australia ● Orange Leaf Frozen Yogurt – approximately 290 locations in the United States ● Yogurtland – over 280 locations in the United States, Guam, Mexico, Venezuela and Australia ● Sweet Frog – over 330 locations in the United States and abroad. Several of these competitors have significant competitive advantages over the Company in terms of operating histories, number of locations in operation, number of franchisees and area developers, capital, human, and other resources. There are also numerous retail outlets offering self-serve frozen yogurt that are independently owned and operated. We compete not only for customers, but also for management and hourly personnel, suitable real estate sites, investment capital and qualified franchisees. We also compete against frozen yogurt retailers that are not self-serve models. Further, the food service/restaurant industry is often affected by changes in consumer tastes; national, regional or local economic conditions; currency fluctuations; demographic trends; traffic patterns; the type, number and location of competing food retailers and products; and disposable purchasing power. Accordingly, there can be no assurances that the Company can successfully compete at a level to achieve our goals. We have designed U-Swirl cafés to be distinguishable from other frozen yogurt retail outlets and attractive to customers by offering the following: ● inside café-style seating for 50 people and outside patio seating, where feasible and appropriate; ● spacious surroundings of 1,800 to 3,000 square feet; ● 16 to 20 flavors of frozen yogurt; ● up to 70 toppings; ● self-serve format allowing guests to create their own favorite snack; and ● co-branding opportunities with RMCF. Management believes that these characteristics may provide us with the ability to compete successfully in this industry. While we continue to pursue locations described above we recognize that our acquisition strategy may lead us to purchase competitors with diverse layouts. The trade dress of the Aspen Leaf, Yogurtini, Josie’s, CherryBerry, Yogli Mogli and Fuzzy Peach locations are similar to that of U-Swirl, although their locations use different color schemes and are typically smaller than the U-Swirl cafés. Growth Strategy / Acquisition Strategy Our growth strategy is to maximize our market share and market penetration through the acquisition of additional self-serve yogurt systems, as well as the acquisition of complementary businesses, or the negotiation of supplier agreements, which may provide economies of scale and vertical integration. Although we believe there are still many geographic opportunities for growth, we feel the self-serve frozen yogurt market has reached a saturation point. In many parts of the country the consolidation of the industry has begun. We believe this consolidation can prove beneficial to us in a number of ways, and we will concentrate a significant amount of our efforts towards the acquisition of additional franchisors of self-serve frozen yogurt. In addition to the acquisition of self-serve frozen yogurt franchisors we see benefits in complementary businesses and supplier agreements which provide us with the opportunity for vertical integration or economies of scale. Opportunities lie in owning specific products which may be sold in our cafés, as well as securing proprietary technology for use by franchisees. We see this as a possibility of adding new revenue streams while expanding into other markets in an efficient and lower risk model. 4 We also intend to grow organically by expanding the number of locations under construction through continued development of the growing franchise base. We intend to incentivize through co-branding with proprietary concepts, and capitalize on synergistic opportunities for joint-venture cafés. We intend to leverage the RMCF relationship, utilizing its experience in logistics, franchising, and international markets to expand market share. We intend to pursue relationships for non-traditional locations through the development of U-Swirl-n-Go. There can be no assurances that we can or will be able to successfully achieve our growth objectives through the opening of franchise locations, or the acquisition of additional franchisors. Similarly, other risk factors identified herein could adversely impact our ability to fully develop the forecasted market opportunity. Franchise Marketing Initially, our marketing strategy for establishing multi-unit franchises was to contact individuals or entities that had previously developed franchises with our management team in other concepts. We believed it was prudent to leverage established relationships and to create new relationships with management teams with the proper knowledge, experience, and access to financial resources necessary to successfully develop and operate a U-Swirl franchise in a timely fashion. With 10 company-owned cafés and 238 franchised cafés in operation, we now identify qualified candidates through referrals from other franchisees, inquiries on our web site, as well as through two web portals for franchise leads, and customers of all brands. We are seeking individuals or groups with the skills and financial strength to operate a single, or multi-unit franchise organization within specific geographic territories. We anticipate a franchise territory will consist of areas that contain single units, cities, or counties depending on population and other factors. We consider the skills and investment capital that each potential franchise owner presents to determine the size and nature of the territory and the minimum number of U-Swirl locations that the franchise owner will be required to maintain in the territory in order keep the exclusive rights to that territory. Historically, we have considered the appropriate number of locations in an area to be one café per 100,000 people and then set the minimum number of locations at half that amount. Because of the growth and saturation of the self-serve frozen yogurt industry we believe that territory development and sales will be limited in the future. We now are focused on acquisitions of small franchisors that represent desirable territory presence when compared to our existing brands’ presence. After April 30, 2013, Yogurtini discontinued offering area developments and only offers single franchise units. Area Development Agreements We have historically pursued a development strategy focused on the execution of area development agreements (“ADAs”) with qualified area developers that possess, or have the ability to secure in a timely manner, the experience, knowledge and abilities, established market knowledge and relationships, capital resources, and the skills necessary to develop multiple locations in a market. Prior to the execution of an ADA, we determined the minimum number of cafés that must be developed within a territory. A territory will consist of one or more metropolitan or micropolitan 1 statistical areas. A standard form ADA generally provides for the following: ● Term: Until the end of the development schedule, generally 15 years; ● Development Exclusivity: The ADA provides for limited and conditional development exclusivity for the area covered by the ADA. The exclusivity does not apply to: ● Non-traditional café types (such as shopping mall food court or airport locations), or ● Cafés acquired by the Company pursuant to a merger or acquisition; ● Minimum Development Required: A standard form ADA requires the area developer to develop a pre-determined number of locations within the territory on an annual basis for each year during the term of the ADA; and ● Rights of Renewal: The ADA may be renewed if the area developer has not committed a material breach of the ADA or an underlying franchise agreement. Our requirements for qualified area developers have resulted in fewer franchisees in our U-Swirl system but we believe that the area developer will generally be able to create more value for the U-Swirl network by implementing more comprehensive, responsive and competitive development, operations and marketing strategy and programs. 1 As defined by the United States Census Bureau, a micropolitan area is the area (usually a county or grouping of counties) surrounding and including a core city with population between 10,000 and 49,999 (inclusive). Suburbs of metropolitan areas are generally not considered to be micropolitan core cities, although they can be if they are in another county from the metropolitan core. 5 Franchise Development and Operations The estimated initial investment for a franchise is $360,000 to $466,000, exclusive of real estate costs. Franchisees generally pay an initial franchise fee of $25,000 for a single unit. Area developers pay a development fee of $25,000, which includes the initial franchise fee for the first café, plus $5,000 for each additional café constituting the minimum number of units for an area development agreement. The minimum number is the number of cafés we determine should be opened in the development area. The development fee of $25,000 is applied to the initial franchise fee to be developed under the agreement and for each successive café the franchise fee is generally $15,000. The development fee is not refundable. Our existing U-Swirl franchisees pay a royalty ranging from 2% to 5% based on net sales. We have increased the royalty to 5% for new franchisees to our U-Swirl system. The acquired brands are charging the following royalties in their existing franchise and/or license agreements, which we will honor: Yogurtini – 5%, ALY – 4%, Josie’s – 3% to 6%, CherryBerry – 2.5% to 6%, Yogli Mogli - 6%, Fuzzy Peach - 6%, and Let’s Yo! – 3.5% to 6%. We intend to evaluate franchise agreements at renewal and renew at the standard royalty rate reflected within the then current franchise agreement. The CherryBerry frozen yogurt franchise system offered the opportunity for franchisees to become development agents whereby they could sell franchises and service franchisees within their designated territory for a percentage of the initial fee, usually 50% of the total franchise fee, and a percentage of the monthly royalty fee, usually 33% of the total royalty fee charged. We will honor the development agent contracts but no longer offer the opportunity for new franchisees to become a part of the development agent network. U-Swirl franchisees pay a 1% marketing fee based on net sales to support national and regional advertising efforts. In general, our franchise agreements also require franchisees to dedicate at least 1% of net sales to local advertising. Under the U-Swirl system, each café must conform to a standard of interior design, featuring a distinctive and comfortable décor. The minimum size for a typical U-Swirl café is 1,800 square feet, but cafés in malls, kiosks or other unique locations may be smaller. Under the terms of the franchise agreement, franchisees are required to obtain our approval of the café site, build out the space in accordance with our standards, satisfactorily complete training, and purchase certain equipment and supplies from us or our approved suppliers. Franchisees are also required to purchase a point-of-sale system that meets U-Swirl system standards and to establish and maintain high-speed Internet access from a service provider meeting the minimum specifications established by us. All goods sold by our franchisees must be purchased through us or through our approved suppliers that have met our specifications and standards. Currently, all of the frozen yogurt served in our cafés is purchased from YoCream International, Inc. (also known as Dannon YoCream) and/or Honey Hill Farms, Inc. During FY 2015 we removed Honey Hill Farms, Inc. from the vendors authorized to provide frozen yogurt to our stores. This change was to leverage the scale of our larger franchise system. In certain instances we have granted franchisees an exception to our approved vendor requirements. These exceptions generally relate to geographic distribution limitations, or economic reasons why our approved vendor cannot be utilized. Currently, all of the frozen yogurt dispensing equipment is purchased from Taylor Company and/or Stoelting Food Service Equipment Company. We source toppings and supplies from local area distributors. We believe that all of these items are readily available from other sources. Each of our acquired franchise agreements has a 10-20 year term and may be renewed for up to two additional 15-year terms. New franchise agreements have a 15 year term and 15 year renewal option. Transfers by the franchisees are permitted with our approval, but we have a first right of refusal to purchase the franchise business. Upon termination of the franchise agreement, we have the option to purchase the assets used in the franchise business at fair market value. U-Swirl-n-Go We also intend to offer franchises for a limited-product store (a “U-Swirl-n-Go Store”) within a non-traditional location, such as a convenience store, airport, or hotel. U-Swirl-n-Go Stores will typically offer two to six flavors of self-service yogurt, with customers filing containers with as much of one or more flavors as desired, selecting from over 40 toppings, and then paying by the ounce for the yogurt and toppings or a flat fee, as determined by the franchisee. U-Swirl-n-Go Stores will typically occupy 50 square feet or less within the non-traditional location, and with no dedicated seating. As of February 28, 2015 there was one U-Swirl-n-Go unit in operation. The total investment necessary to begin operation of a U-Swirl-n-Go Store franchise without an area development agreement is from $60,000 to $232,000. This amount includes the initial franchise fee. The initial franchise fee is based on the number of yogurt machines, $9,000, $12,000, and $15,000 for up to 2 yogurt machines, 3-4 yogurt machines, and 5 or more yogurt machines, respectively. Instead of a royalty based on a percentage of net sales, the monthly royalty for a U-Swirl-n-Go Store will be $500 for up to 2 yogurt machines, $650 for 3-4 yogurt machines, and $750 for 5 or more yogurt machines. Instead of paying 1% of net sales to support national and regional advertising efforts, franchisees of U-Swirl-n-Go Stores will pay up to $150 per month. The first U-Swirl-n-Go location opened in December of 2014. Due to the lack of experience and history in this segment of the industry, all terms of agreement are subject to change based on market conditions. 6 Market Development We launched the U-Swirl concept by focusing our development efforts on company-owned cafés in the Las Vegas metropolitan statistical area. We believed that by developing our local area, we would then be able to better monitor café level operations and the effectiveness of various marketing and advertising programs, and market to persons who want to develop multi-unit areas. We launched our new market development initiatives in October 2009 with the expansion of our management team that included professionals experienced in the development of restaurant and retail concepts on a national level. While these professionals are no longer with us, we continue to utilize comprehensive data gathering and analysis, incorporating consumer demographic densities and characteristics, psychographic data, traffic counts and flow, short-term and long-term market development trends, proximity to community points-of-interest, local competitors and site availability. The recent transaction with RMCF provides us access to 30 years of experience in the retail dessert franchise business. We intend to leverage their experience in retail store marketing, franchise support, logistics, and overall knowledge of the business to expand into new markets and specifically in identifying new locations within a particular market. Once we identify available sites that meet or exceed our criteria, we apply another round of scrutiny. These criteria include, but are not limited to, site visibility, ingress and egress, size, location within a shopping center, tenant mix and rent factors. As a result of increasing competition and market saturation within many of our target development markets we seek to maximize our market share and market penetration through the acquisition of additional self-serve yogurt systems in attractive markets. Although we believe there are still many geographic opportunities for growth, we feel the self-serve frozen yogurt market has reached a saturation point. In many parts of the country the consolidation of the industry has begun. We see this as a possibility of adding new revenue streams while expanding into other markets in an efficient and lower risk model. Personnel Development We believe that a critical factor in the successful development and operation of each U-Swirl café is the development of café personnel. To meet this need, we have developed a comprehensive U-Swirl training program that all café personnel are required to complete. The training requirement applies to all U-Swirl cafés including company-owned, franchise-owned and licensed U-Swirl cafés. The training program addresses all key areas of café operations. In addition to its café personnel, we require that many non-café employees successfully complete the U-Swirl training program. This ensures that all non-café personnel that support our café operations are fully aware of issues relating to successful retail operations and maximizing customer satisfaction. ALY, Yogurtini, Josie’s, CherryBerry, Yogli Mogli and Fuzzy Peach implement similar training programs for operations of their respective systems. We have begun the process of comparison for best practice implementation. Franchise support development will be the key personnel development strategy as the company intends to elevate the level of support for franchisees in the areas of store operations, store marketing initiatives, field support and visitation, development and understanding of profit and loss statements at the store level. Point-of-Sale System The Company utilizes a point-of-sale (POS) system which provides a vast array of reports that tracks key metrics and performance measures. The Company’s café managers and management team utilize the data to measure and monitor café performance and effectiveness of advertising and promotion programs. The Company continues to refine its reporting package to ensure timely and accurate reporting and trend analysis that is used to accomplish various objectives to maximize profitability, for each café and in the aggregate, including: ● Developing and implementing cost-effective new customer acquisition and customer loyalty programs; ● Achieving and maintaining target cost of sales and labor costs and gross margins; ● Incorporating café performance analytics with other relevant factors to refine criteria to provide predictive indicators for purposes of site selection for future cafés; and ● Forecasting future performance. We have both corporate stores and franchise stores with varying POS systems, namely R-Power, Lionwise, and Micros POS system. They will all continue to be part of our operations for the foreseeable future; however, our goal is to identify and create, if necessary, a cohesive, scalable system for the long-term future. We have engaged RMCF for support services related to information technology and financial reporting services. RMCF will provide integration of POS data to legible sales reports for management use. RMCF will utilize reports to execute daily financial reporting services for U-Swirl, including accounts receivable and accounts payable. Beginning February 1, 2014, RMCF began charging us $2,000 for the first and second months and $5,000 for each month thereafter for as long as the services are provided. 7 Key data tracked and analyzed includes, but is not limited to: ● Product sales and sales mix; ● Customer and transaction counts; and ● Employee labor hours. Trademarks and Copyrights In connection with our frozen yogurt café operations, the following marks are owned by us and have been registered with the U.S. Patent and Trademark Office: ● “u-swirl FROZEN YOGURT and Design” ● “BEST ON THE PLANET” ● “U-SWIRL FROZEN YOGURT” ● “CHERRYBERRY self-serve yogurt bar” ● “U-SWIRL” ● “YOGLI MOGLI” ● “U and Design” ● “FUZZY PEACH” ● “WORTH THE WEIGHT” ● “LET’S YO”*; ● “FREQUENT SWIRLER” ● “a yogurt experience”*; ● “YOGURTINI” ● “YO-LISH”*; ● “SERVE YO SELF” ● “FIT-YO”*; and * Ownership acquired subsequent to February 28, 2015. The “U-SWIRL FROZEN YOGURT and Design” (a logo) is also registered in Mexico and we have a pending application for registration of “U-SWIRL” in Canada. We are licensed to use the mark “ASPEN LEAF” and have been granted a license to use the registered marks owned by RMCF in co-branded cafés. We have a pending application for registration of “U-SWIRL-N-GO” with the U.S. Patent and Trademark Office. Government Regulation We are subject to various federal, state and local laws affecting our business. Our cafés must comply with licensing and regulation by a number of governmental authorities, which include health, sanitation, safety and fire agencies in the state or municipality in which the café is located. Moreover, federal Food and Drug Administration regulations require yogurt to have two types of bacteria, lactobacillus bulgaricus and streptococcus thermophilus. There are no federal standards for any kind of frozen yogurt, although some have been proposed. A majority of the states have adopted standards that are either specific to frozen yogurt or cover frozen desserts generally. These standards address some or all of the following: milkfat content, milk solid content, acidity, bacteria count and content and weight. We are also subject to federal and state laws governing employment and pay practices, overtime, tip credits and working conditions. The bulk of our employees are paid on an hourly basis at rates related to the federal and state minimum wages. Additionally, we are subject to federal and state child labor laws which, among other things, prohibit the use of certain “hazardous equipment” by employees 18 years of age or younger. Under the Americans with Disabilities Act, we could be required to expend funds to modify our cafés to better provide service to, or make reasonable accommodation for the employment of disabled persons. We continue to monitor our facilities for compliance with the Americans with Disabilities Act in order to conform to its requirements. We believe future expenditures for such compliance would not have a material adverse effect on our operations. The franchises that we offer are subject to federal and state laws pertaining to franchising. These laws require that certain information be provided to franchise prospects at certain times and regulate what can be said and done during the offering process. Some states require the FDD to be registered and renewed on an annual basis. Employees Our company-owned cafés have approximately 9 full-time employees and 60 part-time employees that work various shifts. The cafés are open seven days per week generally from 11:00 a.m. to late evening. In addition to the employees at the cafés, we had 9 full-time employees as of May 8, 2015, consisting of our Chief Executive Officer, Chief Financial Officer, President and personnel related to the following functions: franchise development and national operations. 8 Item 1A. Risk Factors Not required for smaller reporting companies. Item 1B. Unresolved Staff Comments Not required for smaller reporting companies. Item 2. Properties Facilities Our Principal offices are located in the headquarters of our parent company, Rocky Mountain Chocolate Factory, Inc., at 265 Turner Dr. Durango, CO 81303. We also have offices located at 1175 American Pacific, Suite C, Henderson, Nevada 89074, with approximately 5,200 square feet of space leased for a term of five years expiring in July 2018. We no longer conduct business at this location; however, we continue to pay rent of approximately $2,800 per month. As of May 1, 2015 we have a signed sublease agreement for this location. We act as primary lessee of some franchised store premises, which we then sublease to franchisees, but the majority of existing locations are leased by the franchisee directly. Our current policy is not to act as primary lessee on any further franchised locations, except in rare instances. The leases for our company-owned cafés range from approximately 400 to 3,000 square feet. The leases are generally for five-year terms with options to extend. We currently have 12 leases in place which range between $1,000 and $7,500 per month, exclusive of common area maintenance charges and taxes. Item 3. Legal Proceedings There are no legal proceedings pending or, to the best of our knowledge, contemplated or threatened that are deemed material to our business or us. Item 4. Mine Safety Disclosures Not applicable. 9 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Shares of our common stock are quoted on the OTC Markets - OTCQB under the symbol “SWRL.” The following table sets forth the range of high and low bid quotations for our common stock for each fiscal quarter for the fiscal years ended February 28, 2014 and 2015. These quotations reflect inter-dealer prices quoted on the OTCQB without retail mark-up, markdown, or commissions and may not necessarily represent actual transactions. Bid Prices ($) High Low 2014 Fiscal Year: May 31, 2013 August 31, 2013 November 30, 2013 February 28, 2014 2015 Fiscal Year: May 31, 2014 August 31, 2014 November 30, 2014 February 28, 2015 On May 18, 2015, the closing price for the common stock on the OTCQB was $0.36 per share. Holders and Dividends As of May 6, 2015, there were 66 record holders of our common stock. To date, we have not declared or paid any dividends on our common stock. We do not intend to declare or pay any dividends on our common stock in the foreseeable future, but rather to retain any earnings to finance the growth of our business. Any future determination to pay dividends will be at the discretion of our Board of Directors and will depend on our results of operations, financial condition, contractual and legal restrictions and other factors the Board of Directors deems relevant. Recent Sales of Unregistered Securities During the quarter ended February 28, 2015, we issued 4,000,000 shares of our common stock to the owners of CherryBerry in accordance with the terms of the related asset purchase agreement for the acquisition of the CherryBerry assets. We relied upon the exemption from registration contained in Section 4(2) of the Securities Act, as these persons were deemed to be sophisticated with respect to the investment in the securities due to their financial condition and involvement in our business and had access to the kind of information which registration would disclose. Item 6. Selected Financial Data Not required for smaller reporting companies. 10 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the financial statements and the related notes included in this annual report. This discussion contains forward-looking statements that involve risks and uncertainties. Our actual results could differ significantly from those projected in the forward-looking statements as a result of many factors, including those discussed in “Risk Factors,” “Business” and elsewhere in this report. History and Overview We were incorporated under the laws of the state of Nevada on November 14, 2005 to own and operate EVOS fast food franchises as “Healthy Fast Food.” We opened two EVOS locations, using the proceeds from private placements and from our initial public offering that was completed in March 2008. After experiencing continued operating losses with our EVOS restaurants, we decided to diversify into another healthy fast food concept and acquired the worldwide rights to U-Swirl Frozen Yogurt (“U-Swirl”) on September 30, 2008. We opened our first company-owned U-Swirl café in the Las Vegas Metropolitan Statistical Area (MSA) in March 2009, and we have since developed five more company-owned cafés in the Las Vegas MSA. In addition, the original U-Swirl café in Henderson, Nevada, continues to operate as a franchisee. We began marketing franchises in November 2008. As of December 31, 2012, we had 24 franchised cafés and six company-owned cafés in operation in 10 different states. Beginning in 2011, we recognized that (1) the frozen yogurt retail market was experiencing an influx of small chains; (2) if we could grow by acquisition, we could achieve profitability by attaining an economy of scale with respect to our operations; and (3) we could use our common stock, rather than cash, to make these acquisitions. We entered into acquisition discussions with several frozen yogurt retail operators and our discussions culminated with the closing of the RMCF transaction in January 2013 in which we acquired six Aspen Leaf cafés and the franchise rights to Aspen Leaf Yogurt (“ALY”) and Yogurtini self-serve frozen yogurt chains from RMCF in exchange for a 60% controlling ownership interest in our company, promissory notes in the aggregate amount of $900,000, and a warrant that allows RMCF to maintain its pro rata ownership interest if any of our existing stock options and/or warrants are exercised (the “Rocky Mountain Transaction”). In October 2013, we acquired the franchise rights to nine self-serve frozen yogurt cafés, and license agreements to two self-serve frozen yogurt cafés from Josie’s Frozen Yogurt, LLC (“Josie’s”). In January 2014, we acquired the assets of the CherryBerry and Yogli Mogli frozen yogurt systems, thereby tripling the size of our self-serve frozen yogurt café network. We also acquired the business assets of the Fuzzy Peach frozen yogurt system in February 2014. As of February 28, 2015, we had 10 company-owned cafés and 238 franchised cafés in 37 different states and 3 foreign countries. Management is focusing its efforts on nurturing its relationship with the ALY, Yogurtini, Josie’s, CherryBerry, Yogli Mogli and Fuzzy Peach franchisees, studying each franchise system in order to identify the best practices from each, and integrating these best practices into a single system. Management is also continuing its efforts to expand product offerings, including co-branding arrangements. Some of the cafés will have co-branded RMCF products, while others may have co-branding arrangements with different entities. In addition, we have recently launched the offering of U-Swirl-n-Go Store franchises, which are limited-product stores within non-traditional locations, such as convenience stores, airports, hotels and other mass gathering areas. The initial investment for these franchises is substantially less and more flexible royalty fees, instead of fees based on a percentage of revenues, are offered. The first U-Swirl-n-Go was opened in December 2014. Since we are now a subsidiary of RMCF, we changed our fiscal year-end to that of RMCF, the last day of February, which required the filing of a transition report for the two months ended February 28, 2013. Results of Operations We have presented audited Consolidated Statements of Operations for the year ended February 28, 2015 (“FY 2015”) and the year ended February 28, 2014 (“FY 2014”). For FY 2015, our cafés generated $4,071,013 in sales, net of discounts, as compared to $4,051,789, for FY 2014. The increase for FY 2015 was due primarily to the closing of underperforming cafés and the acquisition of additional company-owned cafés as part of the CherryBerry and Yogli Mogli transactions. Same-store sales at Company owned cafés declined 1.8% in FY 2015, when compared to the prior year period. 11 Our FY 2015 café operating costs were $3,238,620 or 80% of net sales revenues, resulting in café operating profit of $832,393. For FY 2014, café operating costs were $3,186,089 or 79% of net sales revenues, resulting in café operating profit of $865,700. Management believes that the higher operating costs in FY 2015 compared to FY 2014 was due primarily to the closing of underperforming cafés and the acquisition of additional company-owned cafés and the associated costs of these transitions. For FY 2015, we generated franchise fee income of $250,250, royalty income of $2,230,286, rebate income of $528,957 and marketing fees of $421,437. For FY 2014, we generated franchise fee income of $68,111, royalty income of $879,312, rebate income of $387,507 and marketing fees of $141,930. During FY 2015, we had 238 franchised cafés for all or part of that period, as compared to 272 franchised cafés in operation for all or part of FY 2014. We incurred $626,445 for franchise development expense in FY 2015 compared to $60,493 during FY 2014. This increase is the result of an increase in franchise units outstanding for the full year and the costs associated with supporting these franchise systems. Marketing and advertising expenses were $459,935 for FY 2015, as compared to $254,947 for FY 2014. Marketing fees paid by our franchisees increase in accordance with system-wide sales. Therefore, we spent more on store marketing expenses for FY 2015 as we averaged more stores during FY 2015 than we did during FY 2014. For FY 2015, general and administrative expense was $1,981,240, as compared to $1,693,597 in FY 2014. The increase in 2015 was due primarily to the increase in the growth of our Company. As a percentage of total revenues, general and administrative expense declined to 26.4% in FY 2015 compared to 30.6% in FY 2014. Depreciation and amortization expense for the 2015 period was $813,172, as compared to $520,979 in FY 2014. The increase in 2015 reflects the addition of franchise rights from the CherryBerry, Yogli Mogli and Fuzzy Peach acquisitions and the associated amortization expense for the full year period. We incurred restructuring and asset acquisition expenses of $628,077 and $619,435 for FY 2015 and 2014, respectively. The FY 2015 expenses represented charges associated with asset impairments, severance and transitional compensation and legal fees associated with acquisitions. The FY 2014 expenses represented legal fees associated with the acquisitions, due diligence fees for accountants and auditors, the expense of auditing the acquired companies, and the legal fees associated with updating our Franchise Disclosure Document to reflect the acquisitions. In addition, we recorded a fair value adjustment of $47,833 and $1,290,790 for the year ended February 28, 2015 and 2014, respectively, in connection with the Note Payable to RMCF that funded the acquisition of the CherryBerry, Yogli Mogli and Fuzzy Peach assets. As a result of the above, our loss from operations was $293,379 in FY 2015, as compared to $2,097,681 in FY 2014. Interest expense for FY 2015 was $28,813, as compared to $28,803 in FY 2014. Interest income increased to $9,958 during FY 2015, compared with no amount of interest income in FY 2014. This resulted in a net loss for FY 2015 of $312,234 as compared to $2,126,484 in FY 2014. Liquidity and Capital Resources At February 28, 2015, we had a working capital deficit of $7.45 million and cash of $2,348,121. At February 28, 2014, we had a working capital deficit of $391,289 and cash of $701,748. The working capital deficit at February 28, 2015 is the result of the inclusion of the convertible note in the amount of $7.45 million as a current liability. Because the note is payable through the issuance of preferred stock, we do not believe that the working capital deficit at February 28, 2015 represents a liquidity concern. In January 2013, in connection with the Rocky Mountain Transaction, we purchased leasehold improvements, property and equipment for six Aspen Leaf Yogurt cafés from RMCF in exchange for $900,000 in notes payable. Interest accrues on the unpaid principal balances of the notes at the rate of 6% per annum, compounded annually, and the notes require monthly payments of principal and interest over a five-year period beginning January 2014 in the case of the recourse notes and January 2015 in the case of the non-recourse notes. Payment of the notes is secured by a security interest in the six Aspen Leaf Yogurt cafés acquired. In November 2013, the Company closed four of its under-performing company-owned Aspen Leaf Yogurt cafés and wrote off $400,000 in non-recourse notes payable together with accrued interest of $20,991. Consistent with the non-recourse note agreements, we returned the assets underlying the notes to RMCF, the note holder. We subsequently entered into an agreement to purchase certain assets salvaged from these closed locations. We agreed to pay $177,500 to RMCF for the assets salvaged from these locations, which was approximately the predecessor cost of these assets. In February 2014, we paid off the recourse notes. 12 In July 2013, we executed promissory notes with RMCF for the purchase and installation of equipment necessary to convert two company-owned cafés into co-branded RMCF and U-Swirl cafés. Interest accrues on the notes at the rate of 6% per annum, compounded annually and capitalized during the course of construction. The notes require monthly payments of principal and interest over a five-year period beginning in October 2013. Payment of the notes is secured by a security interest in all of the equipment purchased with the proceeds of the notes. At February 28, 2015, the unpaid balance of these notes was $94,030 as compared to $116,867 at February 28, 2014. In January 2014, we acquired the business assets of two operators and franchisors of self-serve frozen yogurt cafés, CherryBerry Enterprises, LLC (“CherryBerry”) and Yogli Mogli, LLC (“Yogli Mogli”), thereby adding 182 cafés. CherryBerry and certain affiliates were acquired for approximately $4.25 million in cash and 4,000,000 shares of our common stock. Yogli Mogli was acquired for $2.15 million in cash and 277,778 shares of our common stock. Subsequent to the transaction date Yogli Mogli did not complete the anticipated funding of the gift card liability. As a result, the Company has not issued any of the Yogli Mogli shares. As described in Note 17, the Company does not anticipate that the shares will be issued. As of February 28, 2015 those shares had not been issued and the Company has recorded an assumed liability associated with the gift card liability. RMCF provided the funding for these acquisitions through a convertible note, which is secured by all of our assets. Under the loan and security agreement with RMCF, RMCF agreed to loan us up to $7,750,000.Interest accrues at the rate of 9% per annum, with the principal and unpaid accrued interest due January 16, 2016.We are required to pay an undrawn commitment fee equal to 0.10% multiplied by the average daily difference between the loan commitment and the aggregate outstanding loan.Payment of the loan is secured by a security interest in all of our assets.All payments of principal, interest and undrawn commitment fees are payable in cash, shares of Series A Convertible Preferred Stock (the “Preferred Stock”), or a combination thereof, at the option of RMCF.The rights and preferences of the Preferred Stock include cumulative dividends equal to 9% of the stated value of $0.90 per share, a liquidation preference, the right to vote with our common stock on all matters submitted for a vote to holders of the common stock, and the right to convert into shares of our common stock.We may prepay up to $2,100,000 of the outstanding amounts due at our option and without penalty in cash from the proceeds raised from (i) advances on rebates from our yogurt suppliers and (ii) the exercise of outstanding stock options and warrants.We also have the option to redeem all amounts owed under the loan agreement at any time after January 16, 2015 at the rate of 108% of the total amounts owed, by making payment in cash, shares of Preferred Stock, or a combination thereof, at the option of RMCF.At February 28, 2015, we owed $5,564,776 to RMCF under the convertible note compared to $6,679,876 at February 28, 2014. The loan covenants required the Company to maintain consolidated adjusted EBITDA of $1,804,000 for the year ended February 28, 2015. At February 28, 2015 the Company had reported $1,284,000 of adjusted EBITDA. In the event of default, RMCF may charge interest on all amounts due under the loan agreement with the Company at the default rate of 15% per annum, accelerate payment of all amounts due under the Loan Agreement, and foreclose on its security interest. At February 28, 2015 we believe that the conversion of the loan into preferred stock as settlement of the obligation would result in 70% more preferred shares issued when compared to the amount issuable if the Company was compliant with the loan covenants. RMCF also entered into a management services agreement with us for $542,500 which will be due on January 16, 2016.The management fee is convertible into Preferred Stock at $0.45 per share.The management services agreement is for services to be provided through January 16, 2016.The amount due is included in Notes Payable Related Party. During the fourth quarter of FY 2014 and the first quarter of FY 2015, we redeemed our outstanding Class C Warrants, and 1,515,882 Class C Warrants were exercised for gross proceeds of $909,529. We used the proceeds to prepay amounts owed under the RMCF convertible note. For the year ended February 28, 2015, we had a net loss of $312,234. Operating activities provided cash of $1,107,148, with the principal adjustments to reconcile the net loss to net cash provided by operating activities being the change in accounts receivable of $932,687 and depreciation and amortization of $813,172. For the year ended February 28, 2014, we had a net loss of $2,126,484. Operating activities provided cash of $1,733,751, with the principal adjustments to reconcile the net loss to net cash provided by operating activities being a change in deferred revenues of $1,362,147, the fair value adjustment on the note payable to RMCF of $1,290,790 and depreciation and amortization of $520,979. During the year ended February 28, 2015, investing activities provided cash of $784,267. During 2014, investing activities used cash of $7,758,620, primarily due to $6,267,035 for the purchase of franchise rights and intangible assets associated with the CherryBerry, Yogli Mogli and Fuzzy Peach acquisitions and $1,494,295 for property and equipment associated with those acquisitions and with the conversion of two company-owned stores into co-branded stores. Financing activities used cash of $245,042 for the year ended February 28, 2015 with proceeds from stock issuances providing $892,895 being more than offset by repayments of notes payable of $1,137,937. Financing activities provided cash of $6,368,090 for the year ended February 28, 2014, with $8,335,795 being proceeds from the RMCF loan offset by $542,500 of capitalized loan origination fees and $1,532,803 in loan repayments. As a result of the acquisitions of CherryBerry, Yogli Mogli and Fuzzy Peach, our accounts receivable balance was significantly lower at February 28, 2015 than at February 28, 2014. Accounts receivable decreased from $1,269,431 at February 28, 2014 to $267,140 at February 28, 2015, due to $1,108,419 in gift card liability receivables and marketing funds owed to us by CherryBerry being received during FY 2015. At February 28, 2015, we recorded $805,860 of deferred revenue in connection with the development fees from area development agreements signed prior to that date, as compared to $1,688,647 at February 28, 2014. Pursuant to the terms of the agreements, we will recognize franchise fee revenue upon the opening of each café within the respective territories. 13 Contractual Obligations The following table summarizes our obligations and commitments to make future payments for the periods specified as of February 28, 2015: Operating Leases Notes Payable Total $ $ $ - Thereafter - - - Total minimum payments Less: current maturities ) ) ) Long-term obligations $ $ $ Plan of Operations We believe that cash flow generated from operating activities is more than sufficient to cover our contractual liabilities and what we require to maintain our existing operations, which now include the ALY, Yogurtini, Josie’s, CherryBerry, Yogli Mogli and Fuzzy Peach Frozen Yogurt chains. Although we have historically experienced losses from operations, including recently, based on our current projections, we believe that the operation of our 10 company-owned cafés and revenues from franchise royalties and fees will provide sufficient cash to maintain our existing operations indefinitely. We will continue to look for expansion opportunities through acquisitions, as we believe that the self-serve frozen yogurt industry is fragmented with many small, undercapitalized chains whose owners lack the ability to expand or a viable exit strategy. Such acquisitions may be completed using cash, shares of our stock, or a combination of both for the purchase consideration. In those cases, it is possible that our shares may be valued at less than the then current trading price for the stock. While we have experienced profitable operations for the six months ended August 31, 2014, we note that we are subject to seasonal fluctuations in sales, which cause fluctuations in quarterly results of operations. Historically, the strongest sales of frozen yogurt have occurred in spring and summer months and our weakest sales have occurred during the winter months. Accordingly, we incurred a net loss of $12,646 for the quarter ended November 30, 2014 and incurred an operating loss of $758,033 for the quarter ending February 28, 2015. Our new co-branded locations with RMCF represent our efforts to address the seasonal fluctuations in sales, as demand for gourmet chocolate products is stronger during the fall, winter and spring seasons. Critical Accounting Policies and Estimates Accounts Receivable . During the normal course of business, we extend credit to our franchisees for inventory, supplies and fees. An allowance for doubtful accounts is determined through analysis of the aging of accounts receivable, assessments of collectability based on historical trends, and an evaluation of the impact of current and projected economic conditions. The process by which we perform our analysis is conducted on a franchisee by franchisee basis and takes into account, among other relevant factors, sales history, outstanding receivables, customer financial strength, as well as customer specific and geographic market factors relevant to projected performance. We monitor the collectability of our accounts receivable on an ongoing basis by assessing the credit worthiness of our customers and evaluating the impact of reasonably likely changes in economic conditions that may impact credit risks. Estimates with regard to the collectability of accounts receivable are reasonably likely to change in the future. Inventory . Inventories consisting of food, beverages, and supplies are stated at the lower of cost or market. An inventory reserve is established to reduce the cost of obsolete, damaged and excess inventories to the lower of cost or market based on actual differences. This inventory reserve is determined through analysis of items held in inventory, and, if the value of those items at cost is higher than their market value, we record an expense to reduce inventory to our actual market value. The process by which we perform our analysis is conducted on an item by item basis and takes into account, among other relevant factors, market value, sales history and future sales potential. Cost is determined using the first-in, first-out method. 14 Leasehold Improvements, Property and Equipment . Leasehold improvements, property and equipment are recorded at cost. Depreciation and amortization are computed using the straight-line method based upon the estimated useful life of the asset, which ranges from five to ten years. Leasehold improvements are amortized on the straight-line method over the lives of the respective leases or the service lives of the improvements, whichever is shorter. Deposits . Deposits consist of security and utility deposits for multiple locations and a sales tax deposit held with the state of Nevada. Goodwill and Other Intangible Assets . We record intangible assets acquired in a business combination under the acquisition method of accounting at their estimated fair values at the date of acquisition. Goodwill represents the excess purchase price over the fair value of the net tangible and other identifiable intangible assets acquired. Other intangible assets are amortized over their estimated useful lives. Goodwill is not amortized. Instead goodwill is reviewed for impairment at least annually or on an interim basis between annual tests when events or circumstances indicate that it is more likely than not that the fair value of a reporting unit is less than its carrying value. In assessing goodwill for impairment, we assess qualitative factors to determine whether events or circumstances indicate that it is not more likely than not that fair value of a reporting unit is less than its carrying amount. Goodwill impairment exists when the carrying value of goodwill exceeds its implied fair value. Other intangible assets acquired in a business combination are recognized at fair value using generally accepted valuation methods appropriate for the type of intangible asset and reported separately from goodwill. Intangible assets with definite lives are amortized over the estimated useful lives and tested for impairment when events or circumstances occur that indicate that it is more likely than not that an impairment has occurred. Intangible assets with definite lives are tested for impairment by comparing the carrying amount to the sum of the net undiscounted cash flows expected to be generated by the asset whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. If the carrying amount of the asset exceeds its net undiscounted cash flows, then an impairment loss is recognized for the amount by which the carrying amount exceeds its fair value. Intangible assets are generally valued as the present value of estimated future cash flows expected to be generated from the asset using a risk-adjusted discount rate. Estimates and assumptions about future expected revenue and remaining useful lives of the assets are used when determining the fair value of our intangible assets. Business Combinations. The Company accounts for business combinations using the acquisition method. Under the acquisition method, the purchase price of the acquisition is allocated to the underlying tangible and intangible assets acquired based on their respective fair values. Fair values are derived from various observable and unobservable inputs and assumptions. The Company utilizes third-party valuation specialists to assist in the allocation. Initial purchase price allocations are preliminary and are subject to revision within the measurement period, not to exceed one year from the date of acquisition. The costs of the business acquisitions are expensed as incurred. These costs may include fees for accounting, legal, professional consulting and valuation specialists. Accounting for business combinations requires our management to make significant estimates and assumptions, especially at the acquisition date, including our estimates for intangible assets, contractual obligations assumed, restructuring liabilities, pre-acquisition contingencies and contingent consideration, where applicable. Although we believe the assumptions and estimates we have made have been reasonable and appropriate, they are based in part on historical experience and information obtained from the management of the acquired companies and are inherently uncertain. Moreover, unanticipated events and circumstances may occur that may affect the accuracy or validity of such assumptions, estimates or actual results. Deferred Rent . Rent expense for company-owned leases, which provide for escalating rents over the terms of the leases, is recorded on a straight-line basis over the lease terms. The lease terms began when we had the right to control the use of the property, which was before rent payments were actually due under the leases. The difference between the rent expense and the actual amount payable under the terms of the leases is recorded as a leasehold improvement asset and deferred rent liability on the balance sheets and as both an investing activity and a component of operating activities on the statements of cash flows. Revenue Recognition Policy . We recognize revenue once pervasive evidence that an agreement exists; the product has been rendered; the fee is fixed and determinable; and collection of the amount due is reasonably assured. Café Sales . Revenue from company-owned café sales is recognized when food and beverage products are sold. Café sales are reported net of sales discounts. 15 Franchise and Royalty Fees . Revenue earned as a franchisor is derived from cafés in our worldwide territory and includes initial franchise fees and royalties. Initial franchise fee revenue from the sale of a franchise is recognized when we have substantially performed or satisfied all of our material obligations relating to the sale up through the point at which the franchisee is able to open the franchised café, and we have no intention of refunding the entire initial franchise fee or forgiving an unpaid note for the entire initial franchise fee. Substantial performance has occurred when we have (a) performed substantially all of our initial services required by the franchise agreement, such as providing to the franchisee (1) a copy of the Operations Manual; (2) assistance in site selection and selection of suppliers of equipment, furnishings, and food; (3) lease review and comments about the lease; and (4) the initial training course to one or two franchisee representatives; and (b) completed all of our other material pre-opening obligations. We defer revenue from the initial franchise fee until (a) commencement of operations by the franchisee; or (b) if the franchisee does not open the franchised café, (1) the date on which all of our pre-opening services and obligations are substantially complete, or (2) an earlier date on which the franchisee has abandoned its efforts to proceed with the franchise operations, and in either situation, the franchisee is not entitled to, and is not given, a refund of the initial franchise fee. Royalties ranging from three to five percent of net café sales are recognized in the period in which they are earned. Rebates . Rebates received from purveyors that supply products to our franchisees are included in franchise royalties and fees. Rebates related to company-owned cafés are offset against café operating costs. Product rebates are recognized in the period in which they are earned. Marketing Fees . We also recognize a marketing and promotion fee of one percent of net café sales which are included in franchise royalties and fees. Marketing and Advertising Expense . We engage in local and regional marketing efforts by distributing advertisements, coupons and marketing materials as well as sponsoring local and regional events. We recognize marketing and advertising expense as incurred. Share-Based Compensation Expense . We recognize all forms of share-based payments, including stock option grants, warrants, and restricted stock grants, at their fair value on the grant date, which are based on the estimated number of awards that are ultimately expected to vest. Share-based payments, excluding restricted stock, are valued using a Black-Scholes option pricing model. Share-based payment awards issued to non-employees for services rendered are recorded at either the fair value of the services rendered or the fair value of the share-based payment, whichever is more readily determinable. The grants are amortized on a straight-line basis over the requisite service periods, which is generally the vesting period. When computing fair value of share-based compensation, we consider the following variables: ● The expected option term is computed using the “simplified” method. ● The expected volatility is based on the historical volatility of our common stock using the daily quoted closing trading prices. ● The risk-free interest rate assumption is based on the U.S. Treasury yield for a period consistent with the expected term of the option in effect at the time of the grant. ● We have not paid any dividends on common stock since our inception and do not anticipate paying dividends on our common stock in the foreseeable future. ● The forfeiture rate is based on the historical forfeiture rate for our unvested stock options. Fair Value.
